M». Justice HeknÁNdez
delivered the opinion of the court.
María Pantaleona and Nemesio Feliciano, known also as Pérez, instituted proceedings in the District Court of Maya-giiez for the purpose of establishing the ownership of a parcel of land which they describe in the following form:
“A lot or tract of land consisting of one-half cuerda, equivalent to 19.65 ares planted to coffee, fruit trees and bananas, situated in the barrio of Maricao Afuera, municipal district of Maricao, judicial district of San Germán, containing a frame house, roofed with galvanized *35iron, haying a frontage of 18 varas and a depth of 8% varas, a masonry oven for baking bread, having a frontage and depth of 3% varas, and adjoining on the east, south and west, lands belonging to Pablo Coronado, and on the north, the Maricao highway.”
The petitioners state that they acquired said parcel of land by private sale from Bruno Pérez, who died on August 29, 1903, who in turn had acquired it from Antonio Castillo in the year 1893; that no title of ownership was given in these contracts of purchase and sale; that the land in''question is not subject to any lien or encumbrance, and that it is valued at $220.
The fiscal of said court contested the said proceedings, alleging as the only reason for his opposition, that the metric measurement of the area of the plantation in relation to the measurement in common use, was incorrectly stated in the petition, and that not only were the metes and bounds of the parcel not described in a precise manner, but that no refer-, ence was made to specific points in the' locality which would permit of the identification of said property, thus violating Bule I of article 9 of the Mortgage Law, and Bule II of article 63 of the Begulations for the execution thereof.
The judge, by order of September 17, 1906, held that the ownership of the property had been established in favor of the petitioners, María Pantaleona and Nemesio Feliciano, by the evidence presented, and directed that a certified copy of said order be issued to them as soon as it became final, for record in the registry of property. The fiscal of the Maya-gfiez court took an appeal from this order, which appeal the fiscal of this Supreme Court has upheld here upon the same grounds that were advanced in the first instance.
We have examined the provisions of law alleg'ed to have been violated — that is to say, Bule I of Article 9 of the Mortgage Law, and Bule II of Article 63 of the Begulations for its execution — and we find no ground for the opposition of the fi,scal to the proceedings to establish ownership, because in their initial petition they state the kind of land the ownership *36of which it is sought to establish, its situation, area and boundaries, and the character of the adjoining properties, nor do we find that any error has been committed in the determination of the equivalent of the area of the land, and furthermore, there is no provision of law which requires that reference be made to specific points in order to facilitate the identification of an estate, which may be advisable but not obligatory.
Similar cases in which we have announced the same- doctrine are No. 79, Agustín Hernández Mena v. The People of Porto Rico (11 P. R. Rep., p. 1), and No. 81, Juan Antonio Pesante v. The People of Porto Rico (11 P. R. Rep., p. 4),. both decided by this Supreme Court on January 19 last.
For the reasons stated, the decision of the District Court of Mayagüez of September 17, 1906, should be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Figueras, MacLeary and Wolf concurred.